Appeal from an order denying a motion (made on an order to show cause) for summary judgment for all or a part of the relief asked in the complaint (drawn as in a suit for equitable relief). The subject-matter is the ownership of moneys deposited in four bank accounts with the corporate defendant, the individual defendants being joined in the bank records with the intestate, as interested parties, one defendant in all the accounts, the other in one. Order denying motion for summary judgment unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.